Citation Nr: 1524637	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-19 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In September 2013, the Board granted an increase in the Veteran's PTSD disability rating to 50 percent.  In July 2014, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded.  Although not explicitly stated, the Board interprets the Court's memorandum decision as vacating the Board's decision only to the extent that it denied a rating in excess of 50 percent; it is deemed implied that the 50 percent award granted in the September 2013 Board decision was intended to remain intact.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA received October 2014 statements from the Veteran and his wife and obtained an examination in January 2015.  This new evidence is applicable to the PTSD claim and has not been reviewed by the AOJ.  In response to an inquiry from the Board, the Veteran requested that his claim be remanded to the AOJ for review of this new evidence.

Accordingly, the case is REMANDED for the following action:

Consider the new evidence and readjudicate the issue of a rating in excess of 50 percent for PTSD.  Issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




